DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-16 are objected to because of the following informalities:  
Claim 9 recites “receiving, bay said controller” and should be changed to --receiving, by said controller-- or similar.  Claims 10-16 are further objected to because of their dependency on claim 9.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest related prior art to the Applicant’s invention are Georgiou et al. (U.S. 20090015239 A1) and Montemurro et al. (U.S. 2008/0198817 A1).  Georgiou teaches a device capable of extracting electric power from a field surrounding an electric cable (see Georgiou, Paragraphs [0053-0056]).  Montemurro teaches a transceiver operative to communicate with either a backhaul transceiver or a LAN transceiver (see Montemurro, Fig. 3: 450, 460).  The combination of Georgiou in view of Montemurro, however, does not teach the network connectivity between a first separate communications device and a second separate communication device within the single device, as is required by the Applicant’s claimed invention.  Lorimer et al. (U.S. 2015/0204480 A1) discloses a system having a motor to move an apparatus for inspecting a cable (see Lorimer, Paragraphs [0127] and [0147]).  The combination of Georgiou in view of Montemurro, in view of Lorimer, however, does not additionally teach that the controller receives a requirement, from at least one of said first separate communications device and said second separate communication device, to maneuver said device over said cable using said propulsion module, in order to improve a communication parameter.  Additionally, it would not have been obvious to one of ordinary skill in the art to modify the combination of Georgiou in view of Montemurro, in view of Lorimer to include said requirement without using improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683